ORDER

Richard Thomas Manning submits correspondence that we treat as a motion for reconsideration of the court’s October 4, 2006 order dismissing Manning’s appeal for failure to pay the filing fee.
Manning has now paid the filing fee.
Accordingly,
IT IS ORDERED THAT:
(1) The comet’s October 4, 2006 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) The Appellees should calculate the due date for their briefs from the date of filing of this order.*

 Counsel for parties who intend to participate in this appeal should promptly enter an appearance if they have not already done so.